DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1 – 10 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claims 1 – 8 include the element “artificial convolutional neural network means configured to receive”.  A review of the specification find support in paragraph [00123] on page 20, as “the battery state estimating system 10 may be implemented in a computer, such as a microcontroller.”  For the purpose of the instant examination, the Examiner interprets the “artificial convolutional neural network means” as a microcontroller.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 7 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No.  17/077893 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.  The claims are shown below for comparison.  

Claim 1 of application 17/077919 (the instant application) recites
A computer-implemented method of estimating a battery state of an electrochemical battery, the method comprising: 
providing a series of electrical impedance measurements of an electrochemical battery, each electrical impedance measurement being measured at a respective measurement frequency, the series being ordered according to the respective measurement frequencies, 
determining a battery state of the electrochemical battery using artificial convolutional neural network means configured to receive as inputs a series of electrical impedance values, 
wherein a series of electrical impedance values is provided to the artificial convolutional neural network means, the series of electrical impedance values corresponding to the provided series of electrical impedance measurements, 
wherein the artificial convolutional neural network means receives and processes the provided series of electrical impedance values to generate therefrom at least one output signal representing a battery state associated with the electrochemical battery.

Claim 7 recites of application 17/077919 (the instant application) recites
The method of claim 1, wherein the method further comprises: 
	calculating electrical impedance gradients from the series of electrical impedance measurements to generate a series of electrical impedance gradients, 
wherein the artificial convolutional neural network means is configured to receive as further inputs the series of electrical impedance gradients, 
wherein the artificial convolutional neural network means receives and processes at least the provided series of electrical impedance values and the series of electrical impedance gradients to generate therefrom the at least one output signal representing a battery state associated with the electrochemical battery.

Claim 1 of application 17/077893 (the reference application) recites
 A computer-implemented method of estimating a battery state of an electrochemical battery, the method comprising: 
providing a series of electrical impedance measurements of an electrochemical battery, each electrical impedance measurement being measured at a respective measurement frequency, the series being ordered according to the respective measurement frequencies, 
calculating electrical impedance gradients from the series of electrical impedance measurements to generate a series of electrical impedance gradients, 
determining a battery state of the electrochemical battery using computational means configured to receive as inputs at least the series of electrical impedance gradients, 
wherein the series of calculated electrical impedance gradients is provided to the computational means, 
wherein the computational means receives and processes at least the provided series of calculated electrical impedance gradients to generate therefrom at least one output signal representing a battery state associated with the electrochemical battery.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Objections
Claim 1 is objected to because of the following informalities: the claim includes the element/step “wherein a series of electrical impedance values is provided” in line 8 of the claim.  This should be “wherein the series of electrical impedance values is provided”, to preserve antecedent basis with the definition in line 3 of the claim.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities: the claim includes a “(28)” that appears to be unintentional.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 includes the element/step “providing a series of electrical impedance measurements of an electrochemical battery, each electrical impedance measurement being measured at a respective measurement frequency”. Claim 8 includes the element/step “measuring the electrical impedance of an electrochemical battery at different measurement frequencies to provide the series of electrical impedance measurements.”  As claim 1 requires the provision of a plurality of data points “measured at a respective measurement frequency”, claim 8 does not further limit the subject matter of claim 1.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 8 is a method claim, however, claim 10 recites “The battery stets estimating system of claim 8”.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 5, 6, and 8 – 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Izumi et al., US 2020/0200826 (hereinafter 'Izumi') 

Regarding claim 1: Izumi teaches a computer-implemented method of estimating a battery state of an electrochemical battery ([004, 005]: discloses a method of estimating the capacity of a battery using a neural network to analyze a Nyquist plot, where the Nyquist plot is acquired), the method comprising: 
providing a series of electrical impedance measurements of an electrochemical battery, each electrical impedance measurement being measured at a respective measurement frequency, the series being ordered according to the respective measurement frequencies ([0023, 0032, Fig 1]: discloses applying a series of alternating currents at a plurality of frequencies to a battery, and plotting the results), 
determining a battery state of the electrochemical battery using artificial convolutional neural network means configured to receive as inputs a series of electrical impedance values ([0039, 0056, 00057, Fig 2]: discloses creating a Nyquist diagram from the plurality of AC impedance measurements, then providing that Nyquist diagram to a pre-trained neural network model, which then determines an estimate of the battery capacity), 
wherein a series of electrical impedance values is provided to the artificial convolutional neural network means, the series of electrical impedance values corresponding to the provided series of electrical impedance measurements ([0057, Fig 4]: discloses providing the image data of the Nyquist diagram to the neural network), 
wherein the artificial convolutional neural network means receives and processes the provided series of electrical impedance values to generate therefrom at least one output signal representing a battery state associated with the electrochemical battery ([0062]: discloses an output layer of the neural network that produces an estimate of the battery capacity).

Regarding claim 2: Izumi teaches the method of claim 1, as discussed above, wherein the method further comprises: 
adjusting the number of elements of the series of electrical impedance measurements to a predetermined number of elements ([0052, 0057]: discloses removing unnecessary plot points “p” from the Nyquist diagram Ny, and interpolating plot points in the Ny image as necessary, which the Examiner interprets as equivalent to the step as claimed).

Regarding claim 5: Izumi teaches the method of claim 1, as discussed above, wherein the artificial convolutional neural network means receives and processes the series of electrical impedance values to generate therefrom at least one output signal representing a state of function of the electrochemical battery ([0062]: discloses an output layer of the neural network that produces an estimate of the battery capacity).

Regarding claim 6: Izumi teaches the method of claim 1, as discussed above, wherein the artificial convolutional neural network means receives and processes the series of electrical impedance values ([0057, Fig 4]: discloses providing the image data of the Nyquist diagram to the neural network) to generate therefrom at least one output signal representing a temperature associated with the electrochemical battery ([0065, 0087, Fig 5, 6]: discloses adjusting the acquired Nyquist plot to match the plot to a predetermined temperature from the current ambient temperature).

Regarding claim 8:  Izumi teaches the method of claim 1, as discussed above, wherein the method further comprises: 
measuring the electrical impedance of an electrochemical battery at different measurement frequencies to provide the series of electrical impedance measurements ([0023, 0032, Fig 1]: discloses applying a series of alternating currents at a plurality of frequencies to a battery, and plotting the results).

Regarding claim 9: Izumi teaches a battery state estimating system for estimating a battery state of an electrochemical battery, the system comprising means for carrying out the steps of the method of claim 1 ([0025]: discloses implementing the method of a controller or CPU).

Regarding claim 10: Izumi teaches the battery state estimating system of claim 8, as discussed above, the battery state estimating system further comprising: 
electrical impedance measuring means configured for measuring the electrical impedance of an electrochemical battery at different measurement frequencies to provide the series of electrical impedance measurements ([0023, 0032, Fig 1]: discloses applying a series of alternating currents at a plurality of frequencies to a battery, and plotting the results),

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Izumi in view of Garcia et al, US 2018/0143257 (hereinafter 'Garcia') 

Regarding claim 3: Izumi teaches the method of claim 1, as discussed above, that estimates the capacity of a battery at various levels of state of charge ([0065, 0066]).
Izumi is silent with respect to wherein 
the artificial convolutional neural network means receives and processes the series of electrical impedance values to generate therefrom at least one output signal representing a state of charge of the electrochemical battery.

Garcia teaches a method of estimating battery parameters using a Nyquist plot and a neural network that includes 
the artificial convolutional neural network means receives and processes the series of electrical impedance values to generate therefrom at least one output signal representing a state of charge of the electrochemical battery ([0070, Fig 1]: discloses estimating SOC from current and historical information, which includes a Nyquist diagram).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Izumi in view of Garcia to add an estimation of the current State of Charge of the battery to the estimation of the battery capacity

Regarding claim 4: Izumi teaches the method of claim 1, as discussed above, that estimates the capacity of a battery at various levels of state of charge, and includes a desired identification of battery modules with degraded performance ([0065, 0066, 0081, 0082]).
Izumi is silent with respect to wherein 
the artificial convolutional neural network means receives and processes the series of electrical impedance values to generate therefrom at least one output signal representing a state of health of the electrochemical battery.

Garcia teaches a method of estimating battery parameters using a Nyquist plot and a neural network that includes 
the artificial convolutional neural network means receives and processes the series of electrical impedance values to generate therefrom at least one output signal representing a state of health of the electrochemical battery ([0070, Fig 1]: discloses estimating SOH from current and historical information, which includes a Nyquist diagram).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Izumi in view of Garcia to add an estimation of the current State of Health of the battery to the estimation of the battery capacity, to guide the process of replacing battery modules that demonstrate degraded performance.

Regarding claim 7: Izumi teaches the method of claim 1, as discussed above.
Izumi is silent with respect to wherein the method further comprises: 
calculating electrical impedance gradients from the series of electrical impedance measurements to generate a series of electrical impedance gradients, 
wherein the artificial convolutional neural network means is configured to receive as further inputs the series of electrical impedance gradients, 
wherein the artificial convolutional neural network means receives and processes at least the provided series of electrical impedance values and the series of electrical impedance gradients to generate therefrom the at least one output signal representing a battery state associated with the electrochemical battery.

Garcia teaches a method of estimating battery parameters using a Nyquist plot and a neural network that includes identifying internal battery parameters using geometric properties identified on a Nyquist diagram ([0088, Figs 1, 4]) that includes 
calculating electrical impedance gradients from the series of electrical impedance measurements to generate a series of electrical impedance gradients ([0065, 0088, Fig 1]: teaches the definition of a semicircle on the Nyquist diagram to identify a constant-phase-element (CPE), then estimating properties such as internal resistance and capacitance from the diagram, including using the “average slope of a tangent line” in the estimation). 

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Izumi in view of Garcia to add an estimation of the current State of Health of the battery to the estimation of the battery capacity, to guide the process of replacing battery modules that demonstrate degraded performance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Nishi et al., US 20180067169, teaches determining the capacity of a battery by analyzing portions of the curve on a Nyquist diagram
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent A Fairbanks whose telephone number is (408)918-7532. The examiner can normally be reached 8:00AM - 5:30PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brent A. Fairbanks/           Primary Examiner, Art Unit 2862